EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore M. Magee (Reg. No.: 39758) on 5/4/22.

The application has been amended as follows: 

AMENDMENT TO THE CLAIMS
1.-20. (Cancelled)

21. (Previously Presented)	A haptic actuator comprising:
a housing; and 
a moving component comprising:
a mass component; and 
a plurality of springs, the plurality of springs being configured to collectively enable the mass component to oscillate along an arc-shaped path via alternating magnetic forces from a coil adjacent to the mass component to produce an unbalanced vibrational force; 
wherein the plurality of springs are disposed non-orthogonally to each other and so as to allow each of the plurality of springs to cause the oscillation without contacting the housing nor each other; and
 wherein the mass component is suspended exclusively by the plurality of springs.

22. (Previously Presented)	The haptic actuator of Claim 21, wherein the plurality of springs are disposed relative to each other with a clearance between the plurality of springs.

23. (Previously Presented)	The haptic actuator of Claim 21, wherein the plurality of springs are associated with a crossover point with respect to each other.

24. (Previously Presented)	The haptic actuator of Claim 21, wherein at least one of the plurality of springs comprises an asymmetric profile, the asymmetric profile comprising substantially parallel first and second edges having different respective lengths, a third edge substantially orthogonal to the first and second edges, and a fourth edge having at least a curved portion.

25. (Previously Presented)	The haptic actuator of Claim 21, wherein the coil is mounted proximate to an edge of a suspension component, and disposed adjacent to at least one magnet component, the at least one magnet component being mounted at the edge of the suspension component;
wherein the suspension component is configured to suspend the mass component within the housing so as to facilitate the oscillation of the mass component along the arc-shaped path.

26. (Previously Presented)	The haptic actuator of Claim 25, wherein the coil is mounted on a surface of the suspension component, the coil being disposed adjacent to one or more magnet components, the one or more magnet components being mounted on the surface of the suspension component.

27. (Previously Presented)	The haptic actuator of Claim 26, wherein:
the moving component comprises a plurality of mass components, each of the plurality of mass components incorporating at least one of the one or more magnet components; 
a first of the plurality of mass components is disposed proximate a first side of the coil; 
a second of the plurality of mass components being disposed proximate a second side of the coil.

28. (Currently Amended)	A reduced friction haptic actuator comprising:
	at least two masses; and 
at least two springs, each spring (i) affixed to a respective spring mount at a first end of the spring and (ii) coupled to respective one of the at least two masses  at a second end of the spring, the spring comprising a sole means of support for the respective mass coupled to the spring; 
wherein each spring of the at least two springs is configured to actuate the respective  mass at the second end of the spring and remain stationary at the spring mount, the actuation of the respective mass comprising oscillation of the respective mass between ends of a first arc segment at the second end of the spring, the oscillation being caused by alternating magnetic forces from a coil, the coil being disposed proximate the respective mass.

29. (Currently Amended)	The reduced friction haptic actuator of Claim 28, wherein:
each of the at least two masses comprises a permanent magnet; and 
the coil is disposed between the at least two masses.

30. (Currently Amended)	The reduced friction haptic actuator of Claim 28, wherein the at least two springs are arranged such that respective planes extending from the at least two springs interact at a crossover portion.

31. (Currently Amended)	The reduced friction haptic actuator of Claim 30, wherein:
the respective spring mounts have a second arc segment associated therewith; and
a distance between the crossover portion and the second arc segment is different from a distance between the crossover portion and the first arc segment.

32. (Currently Amended)	The reduced friction haptic actuator of Claim 28, wherein each of the at least two springs comprises a rectangular side profile or an asymmetric side profile, the rectangular side profile comprising two pairs of parallel edges, the asymmetric side profile comprising one pair of parallel edges.


33-36. (Cancelled)

37.(Previously Presented) The haptic actuator of Claim 21, wherein the oscillation along the arc-shaped path comprises an oscillation which does not circumscribe a complete circle.

38.(Previously Presented) The haptic actuator of Claim 21, wherein the oscillation along the arc-shaped path comprises an oscillation which is bounded by an angle defined by first and second boundaries, the angle less than 360-degrees.

39.(Previously Presented) The haptic actuator of Claim 21, wherein the oscillation along the arc-shaped path comprises an oscillation which does not maintain a constant radius relative to any prescribed point of the haptic actuator.

40-41. (Canceled) 

42. (Previously Presented)	A haptic actuator comprising:
a housing; and 
a moving component comprising:
a mass component;
at least one spring mount; and 
a plurality of springs, the plurality of springs each being mounted using the at least one spring mount, and configured to collectively enable the mass component to oscillate along an arc-shaped path via alternating magnetic forces from at least a coil adjacent to the mass component to produce an unbalanced vibrational force, each of the plurality of springs comprising an asymmetric profile configured to at least reduce a concentration of oscillation-induced stress in a region proximate to the at least one mount; 
wherein the plurality of springs are disposed so as to allow each of the plurality of springs to cause the oscillation without contacting the housing nor each other; and 
wherein the mass component is suspended exclusively by the plurality of springs.

REASONS FOR ALLOWANCE
Claims 21-32, 37-39 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claims 21-32, 37-39 and 42.
The related art of record fails to disclose or suggest a non-linear haptic actuators that use a rotor, rotor-suspension, and spring subsystem to efficiently generate vibrational forces in various types of devices and appliances in which the non-linear haptic actuators are incorporated. Non-linear haptic actuators can be designed and manufactured to be more space efficient than unbalanced-electric-motor and linear-resonant vibration modules and, because most of the frictional forces produced in unbalanced-electric-motor and linear-resonant vibration modules are eliminated from non-linear haptic actuators, non-linear haptic actuators are generally more power efficient and robust than unbalanced-electric-motor and linear-resonant vibration modules. The rotor is suspended in air, above a surface, such as the bottom of the housing, by a first spring and a second spring. Each spring is securely attached to the rotor, at one end, and securely attached to a spring mount, at the other end. Accordingly, the related arts would not disclose or suggest all the features of independent claims 21, 28 and 42. Moreover, the related arts indicate that this particular non-linear haptic actuator is novel and has not been published or patented by other entities. This, along with the rest of the claimed limitations, is not shown by the related art. 
Considering independent claim 1, the best reference found, Houston (US 20160144404) teaches a vibration (or vibratory) actuator can impart repeated forces onto an object. These repeated forces can repeat a similar force profile over time during each repetition. Examples include rotary motors with eccentric masses, and linear actuators which move masses back and forth. These actuators can be DC, AC, stepper, or other types of actuators. A vibration actuator can repeat a similar force profile (waveform) in each cycle, or there can be variations in force profiles between cycles. Variations between cycles can be in amplitude, frequency, phase, and profile shape. Houston doesn’t explicitly teach the combinations of independent claims 21, 28 and 42 and the limitations are neither inherent nor obvious. As a result, these are allowable. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        5/7/22

/MUHAMMAD S ISLAM/               Primary Examiner, Art Unit 2846